Citation Nr: 0403604	
Decision Date: 02/09/04    Archive Date: 02/23/04

DOCKET NO.  02-17 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an increased initial rating for post-
traumatic stress disorder, currently evaluated as 50 percent 
disabling.

2.  Entitlement to an effective date prior to November 20, 
2000 for the grant of service connection for post-traumatic 
stress disorder.


REPRESENTATION

Appellant represented by:	Polly Murphy, Attorney


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from August 1967 to 
February 1971.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2002 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma. 

The veteran asserts that he has submitted claims for 
entitlement to service connection for a low back disability, 
for high blood pressure, and for ulcers.  These claims are 
referred to the RO for consideration.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran seeks an earlier effective date for the grant of 
service connection for post-traumatic stress disorder.  He 
also seeks an initial rating in excess of 50 percent for his 
post-traumatic stress disorder.  At the time of a 
videoconference hearing before the undersigned Veterans Law 
Judge in July 2003, additional evidence was submitted 
relevant to the veteran's claims.  The veteran did not submit 
a signed waiver of RO review of the additional evidence, and 
it is unclear whether the veteran's representative intended 
to express a desire for such waiver of RO review at the 
hearing in July 2003.  Accordingly, the veteran's claims must 
be returned to the RO so that this newly submitted evidence 
can be reviewed prior to final appellate adjudication.  
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

In a July 2003 letter, the veteran's representative asserted 
that recent medical records, not reviewed by the February 
2002 VA psychiatric examiner, have shown the veteran to have 
post-traumatic stress disorder symptoms of greater severity 
than reflected by the February 2002 VA psychiatric 
examination report.  A new VA psychiatric examination, by an 
examiner who has reviewed all the relevant medical evidence, 
is indicated.

Accordingly, this case is REMANDED for the following:

1.  The RO should contact the veteran and 
request the names, addresses, and dates 
of treatment and/or examination, of all 
health care providers, VA and non-VA, who 
have treated him for post-traumatic 
stress disorder.  After obtaining any 
necessary authorization, the RO should 
request copies of the records of such 
identified treatment or examinations 
which are not currently of record.  This 
should include requesting copies of all 
VA treatment records from the VA North 
Texas Health Care system dated from June 
2003 to present.  All records obtained 
should be associated with the veteran's 
claims file.

2.  When the above action has been 
completed, the veteran should be 
scheduled for a VA psychiatric 
examination to determine the current 
nature and severity of the service-
connected post-traumatic stress disorder.  
All indicated tests and studies should be 
performed.  The claims folder must be 
made available to the examiner for review 
prior to the examination.  

3.  When the foregoing actions are 
completed, the RO should readjudicate the 
veteran's claim for entitlement to an 
increased initial rating for post-
traumatic stress disorder, and his claim 
for an earlier effective date for the 
grant of service connection for post-
traumatic stress disorder.  With respect 
to the claim for a higher initial rating, 
the RO must take into consideration the 
applicability of staged ratings.  See 
Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  The RO should also consider 
whether that claim should be referred to 
the Director of the VA Compensation and 
Pension Service for extra-schedular 
consideration under 38 C.F.R. 
§ 3.321(b)(1) (2003).

4.  If any benefit sought on appeal is 
not granted to the veteran's satisfaction 
or if a timely notice of disagreement is 
received with respect to any other 
matter, the veteran and his 
representative, if any, should be 
provided a supplemental statement of the 
case on all issues in appellate status 
and be afforded the appropriate 
opportunity to respond.  The supplemental 
statement of the case should include 
consideration of all evidence submitted 
since the September 2002 statement of the 
case, and should recite all the 
applicable laws and regulations. 

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO. 


                  
_________________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


